Citation Nr: 1622254	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for residuals of a neck injury (neck disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1984 to December 1987.  This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional office (RO), which in pertinent part, declined to reopen claims of service connection for a left shoulder disability and residuals of a neck injury.  In December 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  A March 2014 Board decision reopened the claims and remanded consideration of the claims on de novo review for additional development. 


FINDINGS OF FACT

1. The Veteran's left shoulder epicondylitis was not manifested in, and is not shown to be related to, her service.

2. The Veteran's current neck disability, cervical spine degenerative arthritis, was not manifested in service or in the first year following her discharge from active duty; and is not shown to be related, to her service, to include as due to injury therein.


CONCLUSIONS OF LAW

1. Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. Service connection a neck disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of her claims prior to the initial adjudication of the claims.  A July 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing, and how disability ratings and effective dates of awards are assigned.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

During the December 2013 videoconference hearing the undersigned, in pertinent part, advised the Veteran of what remained necessary to substantiate the service connection claims.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  She has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.
The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  In accordance with the March 2014 Board remand, the RO arranged for June 2014 VA examinations for the neck and left shoulder.  The Board finds the examinations and medical opinions offered to be adequate for rating purposes as they reflect familiarity with the factual record, and the opinions are accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The examinations also comply with the March 2014 Board remand.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury incurred or aggravated in service and the current claimed disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis). 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends she has a left shoulder disability and a neck disability that are residuals of an in injury service, were manifested in service, and have persisted since.  She asserts that she injured her left shoulder and neck in service when a rifle rack fell from a passing truck and on her.  

The Veteran's STRs are silent for complaints, treatment, or diagnosis pertaining to the left shoulder or neck.  They show that she was told to take Tylenol for a cold (in June 1987) and for a sore throat and headache (in November 1987), and in June 1987 was taking Motrin for chronic back pain, but are silent for any prescriptions for left shoulder or neck pain.  A neck or shoulder injury was not noted.  On December 1987 service separation examination, the Veteran's upper extremities and head and neck were found to be normal. 

Private chiropractic treatment records show the Veteran received ongoing treatment for her neck from August 1999 through June 2000.  The initial treatment report, dated in August 1999, notes that she reported that in March 1999 she was pushed against a file cabinet during an argument with a co-worker.  On August 1999 examination, cervical spine range of motion studies found pain with all movement.  In a June 2000 letter, the private chiropractor noted she had been treating the Veteran for multiple site cervical, thoracic, and lumbar joint fixation and dysfunction, as well as myofascial pain since August 1999.  

A June 2002 private treatment record notes cervical disc disease was diagnosed based on a cervical spine MRI.

An October 2002 private chiropractic treatment record notes the Veteran reported headaches and pain in her neck, shoulders, mid-back, and lower back.  It was noted that in February 2002 she was involved in a motor vehicle accident, and had muscle spasms and tenderness in the cervical, lumbosacral, and shoulder regions.  The assessment was strain/sprain of the neck, disc injury of the cervical region, and shoulder pain.  

August 2000 to June 2014 VA treatment records note complaints of mechanical back pain and neck pain. 

A July 2002 VA nursing note reflects the Veteran reported left shoulder pain. 

A December 2004 VA treatment note indicates the Veteran reported "new onset" left upper back and under the shoulder blade pain. 

On December 2004 VA spinal examination, the Veteran complained of significant neck pain, which bothered her when she had to hold her neck in any particular position for a prolonged period of time.  She also reported she had to use special pillows to sleep comfortably.  Her cervical spine demonstrated a limited range of motion secondary to pain.  Forward flexion was to 50 degrees; neck rotation to 30 degrees to the left, limited by pain, and 45 degrees to the right; and paraspinal tenderness was appreciated on examination. 
An April 2008 statement signed by the Veteran's two sons, sister, and ex-husband notes that the Veteran has shoulder and neck problems and that during service she had ibuprofen prescribed, and was placed on medical profile, in part due to neck pain.  

On May 2008 private orthopedic examination bilateral epicondylitis laterally was diagnosed based on April 2008 x-rays of the Veteran's shoulders and elbows.  She reported an injury in service when her unit was unloading a truck and bags fell on her back and arms;  she indicated that she has had chronic pain in both her shoulders and elbows ever since. 

At the December 2013 videoconference hearing the Veteran testified that she injured her shoulder and neck in service in 1987 when a rifle rack fell from a passing truck, landing on her. 

On June 2014 VA neck examination, degenerative arthritis of the spine was diagnosed.  The Veteran reported that she has neck stiffness and limited range of motion.  She also reported that her current neck condition resulted from an injury in service when a rifle rack fell from a passing truck and landed on her.  The examiner opined that the Veteran's neck condition is less likely than not related to her time in service because the injury is undocumented in her STRs as well as in light of the lengthy intervening period since the claimed incident occurred.

On June 2014 VA shoulder examination, left arm epicondylitis was diagnosed.  The Veteran reported she has had pain in the left epicondyle for years, which occurs with physical activity and flare-ups increase with activity.  She indicated that there was no acute trauma, but that the pain was caused by carrying rucksacks and physical training in service.  The examiner opined that the Veteran's left shoulder/ arm condition is less likely than not related to her time in service because "there is insufficient evidence to support the claim as well as there is a significant time void between the claimed injury and this presentation."



Analysis

Left Shoulder Disability

The record shows that the Veteran has a diagnosis of left shoulder epicondylitis.  To establish service connection for such disability, she must show that the epicondylitis is etiologically related to an event, injury, or disease in service.

The Veteran alleges that she injured her left shoulder in an accident in service when a rifle rack fell from on her, and that her left shoulder pain is also from carrying rucksacks and physical training in service.  It may reasonably be conceded that during service the Veteran underwent rigorous physical training and carried rucksacks; however, the record provides no support that such activities resulted in left shoulder injury.  Her STRs and December 1987 service separation examination report are silent for such injury, and she has indicated (see June 2014 examination report) that she did not have a specific left shoulder injury in service.  

In the absence of evidence of an injury in service and continuity of complaints thereafter, whether or not a current left shoulder disability such as epicondylitis may be related to activities during remote service such as carrying rucksacks and physical training is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Veteran is a layperson and lacks such expertise.  The only competent evidence in this matter of record is the opinion by the June 2014 VA examiner, which is against the claim.  The opinion is accompanied by rationale, reflects familiarity with the record, and is probative evidence in the matter.  Absent any competent evidence to the contrary it is persuasive.

Regarding the alternate claimed etiology of an injury in service sustained when a rifle rack fell from a truck on her shoulder, such injury is undocumented and not noted to have been reported in service or postservice medical records prior to her filing a claim for VA benefits.  It is not simply not plausible that a significant shoulder injury resulting in chronic disability and continuing complaints would have been unreported and untreated in service, not noted on service separation examination or for many years thereafter, including when the Veteran received chiropractic treatment about a dozen years following service (for complaints then related to intercurrent postservice injuries).  Accordingly the Board finds her more recent accounts of a left shoulder injury in service resulting in continuous complaints since self-serving and not credible. 

The lay statement the Veteran has submitted indicating she has a left shoulder problem and had ibuprofen in service do not directly link her current left shoulder disability to an injury in service, and are not otherwise probative evidence relating her epicondylitis to an injury therein.  Accordingly the Board concludes that the preponderance of the evidence is against this claim, and that the appeal in the matter must be denied.

Neck Disability

The record shows that the Veteran has a neck disability; degenerative arthritis of the cervical spine is diagnosed.  To establish service connection for the neck disability, she must show, by competent evidence that the cervical spine arthritis became manifest in service and has persisted, was manifested to a compensable degree in the first postservice year, or is otherwise shown to be is causally related to her service, to include as due to injury therein.

The record does not support the Veteran's recent allegations of a neck injury in service sustained when a rifle rack fell on her from a passing truck.  Her STRs are silent for such an injury and for neck complaints, and on service separation examination her spine and head and neck were normal on clinical evaluation.  Furthermore, there is no evidence that cervical arthritis was manifested in the first postservice year.  Regarding the lay statement co-signed by various persons who know the Veteran to the effect that they are aware that she has a neck problem and indicating that she had ibuprofen prescribed in service and was put on profile for her neck therein, the Board notes again that a neck problem is not noted in service records, nor do the service records document any prescription of ibuprofen or a profile.  Furthermore, the signers of the statement are not persons who would have other than secondhand knowledge of what transpired during the Veteran's service or what is in her service records.  They do not identify their source of the information.  To the extent that they may be endorsing the Veteran's allegations based on her accounts to them, the credibility and probative value of the Veteran's allegations is not enhanced simply by virtue of their repetition by third parties to whom she provided the accounts.  It is simply not plausible that, as alleged, a significant neck injury resulting in continuing complaints thereafter (to the present) would have been unreported, and untreated in service, not noted or mentioned on service separation, and not reported for over twenty years postservice, including when the Veteran was seen for her first documented in the record in chiropractic treatment records about a dozen year postservice neck complaints, and a postservice intercurrent on-the-job and motor vehicle injuries were noted, but an injury in service was not.  Accordingly, service connection for a neck disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for cervical arthritis as a chronic disease under 38 C.F.R. §§ 1112, 1137) is not warranted.    

What remains for consideration then is whether, in the absence of evidence of onset in service and continuity since, the Veteran's current neck disability may somehow otherwise be related to her remote service.  Whether there is a nexus between a current neck disability such as degenerative arthritis and undocumented events during remote service, absent evidence of onset in service and continuity of complaints thereafter, is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

While the Veteran is competent to report symptoms she experiences, such as neck pain, as a layperson, she is not competent to by her own opinion relate current neck to remote service/activities therein; that is a medical question that requires medical expertise.  See Jandreau, 492 F.3d at 1377.  She does not allege she has any medical expertise, and does not cite to supporting factual data, or to a supporting medical opinion.   

The only competent evidence in this matter, the opinion by the June 2014 VA examiner is against the claim.  That provider explained that there was nothing in the record to show that a current neck disability is related to the Veteran's service, i.e., no documented event, injury or disease in service to which the disability could be related.  The examiner cited to the length of the intervening postservice period before neck complaints were first clinically noted as a factor for consideration weighing against a nexus between the current neck disability and any undocumented in jury in service.  The opinion reflects familiarity with the record and includes adequate explanation of rationale.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  Accordingly the Board concludes that the preponderance of the evidence is against the claim of service connection for residuals of a neck injury, and that the appeal in the matter must be denied.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for residuals of a neck injury is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


